[Cite as State v. Wilson, 2021-Ohio-3385.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                    Court of Appeals No. L-21-1038

        Appellee                                 Trial Court No. CR202001413

v.

Francis Wilson                                   DECISION AND JUDGMENT

        Appellant                                Decided: September 24, 2021

                                             *****

        ZMUDA, P.J.

        Appellant, Francis Wilson, appeals the February 2, 2021 judgment of the Lucas

County Court of Common Pleas. We sua sponte place this matter on the accelerated

calendar pursuant to App.R. 11.1(A), and this judgment entry is not an opinion of the

court. See S.Ct.R.Rep.Op.3.1; App.R. 11.1(E); 6th Dist.Loc.App.R. 12. For the

following reasons, we affirm the judgment of the trial court.

        On March 5, 2020, appellant was indicted on six counts of endangering children in

violation of R.C. 2919.22(B)(3), (E)(1), and (E)(3), each a third-degree felony; and three
counts of endangering children in violation of R.C. 2919.22(B)(4), (E)(1), and (E)(3),

each a third-degree felony. On January 29, 2021, appellant entered a guilty plea,

pursuant to North Carolina v. Alford, 400 U.S. 25, 91 S.Ct. 160 (1970), to two counts of

endangering children. The trial court accepted the plea and found appellant guilty.

       At his January 28, 2021 sentencing, the trial court imposed a 36-month prison

term for each conviction. The trial court ordered appellant to serve the prison terms

consecutively for an aggregate prison term of 72 months. The trial court dismissed the

remaining counts at the state’s request and appellant’s sentence was journalized in a

February 2, 2021 judgment entry. Appellant timely appealed and raises a single

assignment of error for our review:

              The trial court abused its discretion when it sentenced appellant to

       two consecutive prison terms of thirty-months (sic.) each, when the

       sentence arguably does not promote the effective rehabilitation of the

       offender pursuant to R.C. 2929.11, and which arguably did not consider the

       recidivism factors of R.C. 2929.12(E).

Appellant argues that that the trial court failed to comply with R.C. 2929.11 and 2929.12

both when it imposed his individual sentences on each count and when it ordered that

those sentences be served consecutively. Recent Ohio Supreme Court precedent

regarding the scope of appellate review of felony sentences requires this court to affirm

the trial court’s judgment as a matter of law.




2.
       First, in State v. Jones, Slip Opinion No. 2020-Ohio-6729, ¶ 42, the Ohio Supreme

Court held that R.C. 2953.08(G)(2) does not permit an “appellate court to independently

weigh the evidence in the record and substitute its judgment for that of the trial court

concerning the sentence that best reflects compliance with R.C. 2929.11 and 2929.12.”

Applying Jones, we held that “assigning error to the trial court’s imposition of sentence

as contrary to law based solely on its consideration of R.C. 2929.11 and 2929.12 is no

longer grounds for this court to find reversible error.” State v. Orzechowski, 6th Dist.

Wood No. WD-20-029, 2021-Ohio-985, ¶ 13 (emphasis added).

       Second, in State v. Gwynne, 158 Ohio St.3d 279, 2019-Ohio-4761, 141 N.E.3d

169, ¶ 16, the Ohio Supreme Court held that “[b]ecause R.C. 2953.08(G)(2)(a)

specifically mentions a sentencing judge’s findings made under R.C. 2929.14(C)(4) as

falling within a court of appeals’ review, the General Assembly plainly intended R.C.

2953.08(G)(2)(a) to be the exclusive means of appellate review of consecutive

sentences.” (emphasis added). Conversely, “R.C. 2929.11 and 2929.12 apply only to

individual sentences.” Id. at ¶ 17 (emphasis sic.). Therefore, an appellate court’s review

of a trial court’s order that an appellant serve consecutive sentences is limited to

challenges of a trial court’s findings under R.C. 2929.14(C)(4). State v. Adams, 6th Dist.

Wood Nos. WD-21-017, WD-21-018, 2021-Ohio-2862, citing Gwynne at ¶ 16-17. Any

argument seeking review of the trial court’s imposition of consecutive sentences without




3.
identifying any error in the trial court’s findings under R.C. 2929.14(C)(4) fails as a

matter of law. Id.

       Here, appellant did not assign any cognizable error to the trial court’s imposition

of his sentence. Under Jones, we are unable to review the trial court’s consideration of

R.C. 2929.11 and 2929.12 when it imposed appellant’s individual prison sentences.

Additionally, appellant did not assign error to the trial court’s findings under R.C.

2929.14(C)(4) which is the exclusive means of this court’s review of consecutive

sentences as described in Gwynne. Because appellant has not alleged any error which is

subject to review by this court, we find that the state is entitled to have judgment entered

in its favor as a matter of law pursuant to App.R. 12(B). Therefore, the February 2, 2021

judgment of the Lucas County Court of Common Pleas is affirmed.

       Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.

                                                                         Judgment affirmed.

       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Thomas J. Osowik, J.                            ____________________________
                                                        JUDGE
Gene A. Zmuda, P.J.
                                                ____________________________
Myron C. Duhart, J.                                     JUDGE
CONCUR.
                                                ____________________________
                                                        JUDGE




4.